PER CURIAM.
We deny the petition for writ of prohibition seeking removal of the trial judge. Taken in context, the trial court’s comments at the hearing on the motion to transfer were merely the judge thinking out loud about the relationship between an earlier case, involving a settlement in an eminent domain proceeding, and this case, which is a petition for certiorari seeking to quash the City of Fort Lauderdale’s approval of the settlement in the first case. The trial judge’s presiding over the certio-rari petition here is similar to a judge who hears a rule 1.540(b) motion seeking to undo a settlement and final judgment based on fraud. The trial court’s approval of the settlement in the first case does not disqualify it from presiding over the certio-rari petition.
WARNER, KLEIN and GROSS, JJ., concur.